J-S47002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEREMY HEATH BARNEY                        :
                                               :
                       Appellant               :   No. 640 MDA 2018

             Appeal from the Judgment of Sentence March 6, 2018
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0005676-2012


BEFORE: DUBOW, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY DUBOW, J.:                            FILED OCTOBER 15, 2020

       Appellant, Jeremy Heath Barney, appeals from the Judgment of

Sentence imposed on March 6, 2018, following his jury conviction of one count

of Rape of a Child, one count of Involuntary Deviate Sexual Intercourse

(“IDSI”) with a Child, and several related crimes.1 After careful review, we

affirm in part, vacate in part, and remand for proceedings consistent with this

Memorandum.

       Between January and December 2008, on more than one occasion,

Appellant raped and otherwise sexually abused the victim, his paramour’s five-

year-old son. Police arrested Appellant after the victim revealed the abuse to

his daycare providers.
____________________________________________


1 A jury convicted Appellant of Rape of a Child, IDSI with a Child, two counts
of Indecent Assault, Criminal Solicitation, Unlawful Contact with a Minor, and
Corruption of Minors. 18 Pa. C.S. §§ 3121(c), 3123(b), 3126(a)(7), 902(a),
6318(a)(1), and 6301(a)(1), respectively.
J-S47002-19



       Following trial in April 2014, a jury convicted Appellant of the charges

set forth above. On August 1, 2014, the trial court sentenced Appellant to an

aggregate term of twenty to forty years of incarceration.            The sentence

included a mandatory minimum sentence for Appellant’s IDSI with a Child

conviction.     Following Appellant’s timely appeal, this Court affirmed his

Judgment of Sentence.         Commonwealth v. Barney, 120 A.3d 1064 (Pa.

Super. 2015) (unpublished memorandum), appeal denied, 124 A.3d 308 (Pa.

2015).

       In June 2016, our Supreme Court determined that the application of a

mandatory minimum sentence for IDSI with a Child was unconstitutional.

Commonwealth v. Wolfe, 140 A.3d 651, 660-63 (Pa. 2016). In September

2016, Appellant pro se filed a Petition pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541-9546.2            The trial court thereafter vacated

Appellant’s original sentence and resentenced Appellant to an aggregate term

of twenty to forty years of incarceration. Regarding Appellant’s conviction for

IDSI with a Child, the court relied upon the sentencing guidelines and imposed

a standard range sentence of ten to twenty years of incarceration.
____________________________________________


2Appellant’s Petition does not appear in the certified record, but the Lancaster
County Docket confirms its filing. On October 20, 2016, the court appointed
counsel and granted leave to file an amended Petition. The record does not
disclose whether counsel filed an amended Petition, nor is there an Order
disposing of Appellant’s pro se Petition. Nevertheless, on August 8, 2017, the
court issued an Order, scheduling a resentencing hearing for Appellant
pursuant to Wolfe, supra.




                                           -2-
J-S47002-19



       Appellant timely filed a Post-Sentence Motion, which the trial court

denied on April 4, 2018. Appellant timely appealed and filed a court-ordered

Pa.R.A.P. 1925(b) Statement. The court issued a responsive Opinion.

       On November 30, 2018, appointed counsel filed an Application for

Remand, requesting a Grazier Hearing.3           According to counsel, Appellant

wished to proceed pro se in order to raise issues “previously litigated in the

original direct appeal, waived by not inclusion in the original direct appeal, as

well as issues which are only cognizable in a timely filed PCRA [and] which

can be filed subsequent to the disposition of this [current] appeal.” Application

for Remand, 11/30/18, at ¶3.

       On December 21, 2018, we granted counsel’s Application for Remand.

Upon remand, the trial court conducted a Grazier hearing and determined

that Appellant had waived the right to counsel. Thus, Appellant proceeded

pro se with his appeal.

       On January 29, 2019, Appellant pro se filed an Application for Relief,

requesting remand so he could file an amended Pa.R.A.P. 1925(b) Statement

in order to preserve an argument that Magwood v. Patterson, 561 U.S. 320

(2010), authorized “a challenge to his unaffected conviction after being

resentenced.” Application for Relief, 1/29/19, at 2 (unpaginated).

       On February 11, 2019, we granted Appellant’s Application for Relief and

remanded to the trial court.          Upon remand, Appellant filed an Amended
____________________________________________


3   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1988).


                                           -3-
J-S47002-19



Pa.R.A.P. 1925(b) Statement, citing Magwood, supra, and raising four

substantive issues, three challenging his underlying conviction and one

challenging the imposition of costs following his resentencing. The trial court

issued a Supplemental Opinion in response.

       Appellant raises the following issues on appeal, restated for clarity:

       1. Whether Appellant’s resentencing created a new Judgment
       subject to direct appeal pursuant to Magwood v. Patterson, 561
       U.S. 320 (2010);

       2. Whether the Commonwealth violated Appellant’s due process
       rights by suppressing and destroying mandatory discovery
       pursuant to Brady v. Maryland, 373 U.S. 83 (1963);

       3. Whether the Commonwealth violated Appellant’s due process
       rights by failing to allege and prove a date for his crimes with
       reasonable certainty pursuant to Commonwealth v. Devlin, 333
       A.2d 888 (Pa. 1975);

       4. Whether the evidence was sufficient to support the verdict of
       the jury pursuant to Commonwealth v. Robinson, 817 A.2d
       1153 (Pa. [Super.] 2003); and

       5. Whether the resentencing court erred when it directed
       Appellant to pay court costs related to his resentencing hearing
       pursuant to Commonwealth v. Lehman, 201 A.3d 1279 (Pa.
       Super. 2019).

See Appellant’s Br., 5/21/19, at 8-9.4
____________________________________________


4 As noted, supra, after this Court granted Appellant’s request for a second
remand, Appellant filed an amended Pa.R.A.P. 1925(b) Statement, raising four
entirely new issues for appellate review. Compare Amended Pa.R.A.P.
1925(b) Statement, 2/25/19, with Pa.R.A.P. 1925(b) Statement, 5/18/18.
Appellant did not reference, incorporate, or otherwise preserve the issues
raised by his prior, appointed appellate counsel. Accordingly, Appellant
abandoned those claims, and we deem them waived.              See Pa.R.A.P.
1925(b)(4); see generally Commonwealth v. Jette, 23 A.3d 1032 (Pa.
2011) (holding an appellant is not entitled to hybrid representation);



                                           -4-
J-S47002-19



       In his first issue, Appellant asserts that a Judgment of Sentence consists

of both a conviction and a sentence. Id. at 16. According to Appellant, when

the trial court resentenced him on March 6, 2018, the scope of his appeal

encompassed both the new sentence imposed as well as the merits of his

underlying conviction. See id. at 16-24. Appellant is incorrect.

       When a trial court resentences a defendant in order to correct an illegal

sentence, the defendant may not file a direct appeal attacking his underlying

conviction. Commonwealth v. Cook, 175 A.3d 345, 350 (Pa. Super. 2017).

The scope of an appeal is limited to issues pertaining to the resentencing

procedure. Commonwealth v. Anderson, 801 A.2d 1264, 1266 (Pa. Super.

2002).

       In support of his claim, Appellant relies on Magwood, supra.5 In that

case, the Supreme Court considered procedural limitations on a petitioner’s

right to allege constitutional defects in a new sentence. Magwood, 561 U.S.

at 323-24. The Court did not recognize the right of a criminal defendant to

challenge his underlying conviction following re-sentencing proceedings.

Indeed, the Court clarified that “Magwood has not attempted to challenge his

underlying conviction.”        Id. at 342.       Magwood is factually and legally
____________________________________________


Commonwealth v. Ray, 134 A.3d 1109, 1114-15 (Pa. Super. 2016) (citation
omitted) (reiterating that a pro se litigant must comply with the Pennsylvania
Rules of Appellate Procedure and observing that one who chooses to represent
himself “assumes the risk that his lack of legal training will place him at a
disadvantage.”).

5The trial court declined to address this argument. See Trial Ct. Supplemental
Opinion, 3/26/19, at 3-4.

                                           -5-
J-S47002-19



distinguishable from the instant case. Thus, Appellant’s reliance upon it is

misplaced.

      Because Appellant may not challenge his underlying conviction, the

scope of his appeal is limited to issues related to his March 6, 2018

resentencing. Accordingly, Appellant’s first issue is without merit.

      In his second, third, and fourth issues, Appellant raises issues relevant

to his underlying conviction. Specifically, he challenges the sufficiency of the

evidence introduced at trial and asserts that the Commonwealth withheld

exculpatory evidence. See Appellant’s Br. at 25, 34, 44. For the reasons

noted above, these issues are beyond the permissible scope of this appeal.

Thus, we decline to address them.

      In his fifth issue, Appellant contends that the trial court erred when it

imposed court costs related to his resentencing. Id. at 54. We agree.

      Appellant’s   claim   implicates    the   legality   of   his    sentence.

Commonwealth v. Lehman, 201 A.3d 1279, 1283 (Pa. Super. 2019), appeal

granted, 215 A.3d 967 (Pa. June 25, 2019). We review an illegal sentencing

claim de novo, and our scope of review is plenary.         Commonwealth v.

White, 193 A.3d 977, 985 (Pa. Super. 2018).

      “A defendant does not . . . reasonably expect to be financially

responsible for the costs associated with resentencing necessitated by

changes in law many years later.” Lehman, 201 A.3d at 1287. Thus, the

trial court lacks authority to impose costs associated with resentencing a

defendant where the prior sentence was illegal. Id.

                                     -6-
J-S47002-19



      The trial court concedes that it erred when it sentenced Appellant to pay

costs associated with his resentencing because his resentencing resulted from

our Supreme Court’s determination that the mandatory minimum sentence

authorized by statute and imposed for IDSI convictions was illegal. See Trial

Ct. Supplemental Op. at 4.

      We agree with the trial court’s analysis. Appellant is not responsible for

the costs associated with his resentencing because the Supreme Court

deemed the law authorizing his initial sentence illegal. Accordingly, we vacate

that portion of his Judgment of Sentence and remand for further proceedings

consistent with this Memorandum. We affirm in all other respects.

      Judgment of Sentence affirmed in part and vacated in part.           Case

remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2020




                                     -7-